DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “first to sixth control signal terminals, to which control signals for controlling operations of the high side switches and the low side switches of the first to the third half bridges are inputted, wherein the first to the third control signal terminals are arranged in a direction along which the first side extends in a manner that one ends of the first to the third control signal terminals are in the vicinity of the first side of the substrate, and wherein the fourth to the sixth control signal terminals are arranged in a direction along which the second side 
Claims 2-15 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claim 1, Parkhill et al. (US 2002/0167828) disclose a power module that capable of converting direct current to alternating current to power of three-phase motor. However, Parkhill et al. do not disclose the aforementioned allowable limitations of claim 1.
FUKUOKA (US 2016/0336251) also discloses a power module that can covert direct current voltage into three-phase alternating currents and to drive a three-phase alternating current motor. However, FUKUOKA does not disclose the aforementioned allowable limitations of the instant application as recited in claim 1.
Shirakawa et al. (US 2004/0113268) also disclose similar inventive subject matter. However, Shirakawa et al. do not disclose the aforementioned allowable limitations of the instant application as recited in claim 1.
KAMIYAMA (US 2021/0050293) and KAMIYAMA (US 2021/0050795) disclose similar inventive subject matter. However, KAMIYAMA does not disclose the aforementioned allowable limitations of the instant application as recited in claim 1.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either alone or in combination.    
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
April 13, 2021